DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The action is in response to the preliminary amendment made to the claims dated January 22, 2021. 
Claims pending in the case: 21-40.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 28, 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,043,255 B1 to Pathapati et al. (hereinafter Pathapati).
	With regard to claim 21, Pathapati discloses:
21.  	(New) A computer-implemented method, comprising:
generating, based at least in part on output from a machine learning algorithm trained to categorize interfaces (see, Fig. 1A, and detailed description, including, historical user interface information may be used to train a machine learning model, col. 4, lines 10-14) integration code usable to cause a computing device to determine which category from a plurality of categories corresponds to an interface of an interface provider (see, detailed description, including, image of the user interface, information indicating a platform for the user interface, code used to generate the user interface, and/or the like, col. 3, lines 53-55) and
 	causing, by providing the integration code to the computing device, the computing device to execute the integration code (see, as above, including, image of the user interface, information indicating a platform for the user interface, code used to interface, and/or the like, col. 3, lines 53-55) to cause the computing device to:
 	evaluate characteristics of an interface of an interface provider (see, Fig. 1B,  for example, and detailed description, including, historical user interface information in a data structure, such as a database, a table, a linked list, and/or the like associated with the validation platform, col. 4, lines 25-28); 
 	determine a category of an interface of the interface provider (see, Fig. 1B, and detailed description, including, a platform field for storing information identifying platforms (e.g., desktop computer, mobile device, tablet device, laptop device, etc.), and/or the like, col. 4, lines 33-35); and 
interact with the interface in a manner that accords with the category (see, Fig. 1C, and detailed description, including, Based on the predictions, the validation platform may update the machine learning model, and may provide the historical user interface information to the updated machine learning model. The validation platform may repeat this process until correct predictions are generated by the machine learning model, col. 5, lines 22-27).

	With regard to claim 22, Pathapati discloses:
22. 	(New) The computer-implemented method of claim 21, further comprising retraining the machine learning algorithm in response to an indication from the computing device that the category determined is incorrect (see, Fig. 1D and 1E, and detailed description, including, The client device may receive the information about the defects and the recommendations for correcting the defects, and may provide the 

	With regard to claim 23, Pathapati discloses:
23. 	(New) The computer-implemented method of claim 21, further comprising:
receiving, from the computing device, a request for additional integration code corresponding to an additional interface provider (see, detailed description, including, validation platform 220 may emulate the multiple platforms (e.g., without receiving a request from client device 210), and may execute code to generate user interfaces for each of the multiple platforms. In such implementations, validation platform 220 may perform a screen capture of the generated user interfaces, and the screen captures may correspond to the user interface information, col. 16, lines 13-20);
generating, based on an additional machine learning algorithm trained to categorize interfaces of the additional interface provider, the additional integration code (see, detailed description, including, validation platform 220 may receive the user interface information, the design information for user interfaces, and the request to visually compare the user interface information and the design information, col. 16, lines 27-32); and
causing, by providing the additional integration code to the computing device, the computing device to execute the additional integration code (see, Fig. 5, and detailed description, including, col. 15, lines 33-37).

With regard to claim 28, claim 28 (a system claim) recites substantially similar limitations to claim 21 (a method claim) (with the addition of at least one processor, and a memory, see, Fig. 3, and processor 320, and memory 330) and is therefore rejected using the same art and rationale set forth above.

With regard to claim 36, claim 36 (a non-transitory computer-readable claim) (with the addition of at least one processor, and a memory, see, Fig. 3, and processor 320, and memory 330) recites substantially similar limitations to claim 21 (a method claim) and is therefore rejected using the same art and rationale set forth above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 33-35, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pathapati in view of U.S. Patent Application Publication No. 2021/0117868 A1 to Sriharsha.
 	With regards to claim 29, Pathapati discloses:
29. 	(New) The system of claim 28, wherein the computer-executable instructions further include instructions that further cause the system to train the machine learning algorithm to categorize interfaces (see, Fig. 1A, and detailed description, including, historical user interface information may be used to train a machine learning model, col. 4, lines 10-14) and (see, detailed description, including, image of the user interface, information indicating a platform for the user interface, code used to generate the user interface, and/or the like, col. 3, lines 53-55) by causing the system to:
[generate a set of vectors based on a set of characteristic values of a plurality of interfaces; and

Pathapati fails to explicitly disclose:
[generate a set of vectors based on a set of characteristic values of a plurality of interfaces; and
determine, based at least in part on the set of vectors, a centroid vector usable by the machine learning algorithm to determine the category of the interface].
Sriharsha discloses:
[generate a set of vectors based on a set of characteristic values of a plurality of interfaces (see, Fig. 3, and detailed description, including, 308 can then convert the joined logs into a comparable data structure (e.g., a string vector), determine whether the comparable data structure should be assigned to an existing data pattern or a new data pattern, and optionally update a characteristic of the data pattern to which the comparable data structure is assigned, para. 0829); and
determine, based at least in part on the set of vectors, a centroid vector usable by the machine learning algorithm to determine the category of the interface (see, detailed description, including, a data pattern can be represented by a cluster having a centroid. Each token position of the data pattern can represent a dimension in an m-dimensional space. Thus, the location of a centroid of a cluster (e.g., the location of a center or centroid of a data pattern) in the m-dimensional space can be determined by the pattern matcher(s) 3404 based on the average token values of the comparable data structures assigned to the data pattern, para. 0838).

 	In Sriharsha, the system discusses, gathering batches of resulting data patterns, either at time specific intervals, or in real-time.  Similarities, or anomalies may be readily determined.  For example, in Sriharsha, the streaming data processor(s) 308 can perform these operations automatically in real-time (e.g., as soon as data is ingested or while the data is streamed) or in batches (e.g., periodically every minute, hour, day, week, etc.). Once one or more comparable data structures have been assigned to one or more data patterns, the streaming data processor(s) 308 can analyze the comparable data structures assigned to a particular data pattern to determine whether any of the comparable data structures appear to be anomalous.

33. 	(New) The system of claim 28, wherein the integration code that causes the client device to interact with the interface further includes code that further causes the client device to indicate on a screen of the client device that operations associated with the category of the interface are available to a user of the client device.
	With regards to claim 33, Pathapati discloses:
	the integration code that causes the client device to interact with the interface further includes code (see, Fig. 1A, and detailed description, including, historical user interface information may be used to train a machine learning model, col. 4, lines 10-14) and (see, detailed description, including, image of the user interface, information interface, code used to generate the user interface, and/or the like, col. 3, lines 53-55).
	Pathapati fails to explicitly disclose:
	that further causes the client device to indicate on a screen of the client device that operations associated with the category of the interface are available to a user of the client device.
	Sriharsha discloses:
	that further causes the client device to indicate on a screen of the client device that operations associated with the category of the interface are available to a user of the client device (see, Fig. 3B, generally, and detailed description, including, The output ingestion buffer 310 may thereafter make the message available to downstream systems or components. These downstream systems or components are generally referred to herein as "subscribers." For example, the indexing system 212 may subscribe to an indexing topic 342, the query system 214 may subscribe to a search results topic 348, a client device 102 may subscribe to a custom topic 352A, etc., para. 0429).
	In Sriharsha, the system discusses, to indicate on a screen of the client device that operations associated with the category of the interface are available to a user of the client device.  As in Sriharsha the output of the operations are interpreted as the interface presented to the user on their client device.  Clearly, the transmission of data, operations, and/or messages are examples of various “transmissions to subscribers”, that may manifest at the interface upon the respective client device.

insert a set of parameters corresponding to the interface provider into portions of a template script to generate the integration code.
	With regards to claim 34, Pathapati discloses:
	the computer-executable instructions that cause the system to generate the integration code to the client device (see, Fig. 1A, and detailed description, including, historical user interface information may be used to train a machine learning model, col. 4, lines 10-14) and (see, detailed description, including, image of the user interface, information indicating a platform for the user interface, code used to generate the user interface, and/or the like, col. 3, lines 53-55).
	Pathapati fails to explicitly disclose:
	further include instructions that further cause the system to insert a set of parameters corresponding to the interface provider into portions of a template script to generate the integration code.
	Sriharsha discloses:
	further include instructions that further cause the system to insert a set of parameters corresponding to the interface provider into portions of a template script to generate the integration code (see, Fig. 6, and detailed description, including, a specific rule may include selection criteria identifying an error code within a message of the primary ingestion buffer 306A, and specifying that when the error code is detected within a message, that the streaming data processors 308 should conduct a lookup in an external data source (e.g., a database) to retrieve the human-readable descriptor for 
	In Sriharsha, the system discusses, to insert a set of parameters corresponding to the interface provider into portions of a template script to generate the integration code.  As in Sriharsha the streaming data processors 308 again analyze the message for applicable rules, process the message according to the rules, determine a target ingestion buffer and topic for the processed message, and acknowledge the message to the intake ingestion buffer 306, at interactions (11), (12), (13), and (15), para. 0424.
	The ingestion buffers, as above, are able spawn multiple processing paths to coordinate with the various integration rules, and potentially a new message for publication to a relevant ingestion buffer.
 
35. 	(New) The system of claim 28, wherein the computer-executable instructions that cause the system to train the machine learning algorithm further include instructions that further cause the system to:
transform sets of characteristics of a plurality of interfaces into sets of vectors clustered according to their respective interface types; and
determine, based on the sets of vectors, centroids usable to categorize the interfaces, the centroids respectively corresponding to categories of the plurality of interfaces.
With regard to claim 35, Pathapati fails to explicitly disclose:
transform sets of characteristics of a plurality of interfaces into sets of vectors clustered according to their respective interface types; and

	Sriharsha discloses:
transform sets of characteristics of a plurality of interfaces into sets of vectors clustered according to their respective interface types (see, detailed description, including, the pattern matcher(s) 3404 identifies existing data patterns, if any, to which string vectors are assigned that have a string vector length that is the same as the string vector length of the string vector created by the raw data converter 3402 for the ingested piece of data, para. 0837); and
determine, based on the sets of vectors, centroids usable to categorize the interfaces, the centroids respectively corresponding to categories of the plurality of interfaces (see, detailed description, including, The pattern matcher(s) 3404 then only compares the string vector created by the raw data converter 3402 with these existing data patterns. In this way, the pattern matcher(s) 3404 can reduce the number of comparisons that are made to assign the created comparable data structure to a data pattern, thereby reducing anomaly detection times and the amount of computing resources dedicated to detecting anomalies in ingested data, para. 0837).
 	It would have been obvious to one of ordinary skill in the art, and having the teaching of Pathapati and Sriharsha in front of her, and before the effective filing date of the invention to combine the features of Sriharsha, with the system of Pathapati, that discusses vectors and centroid architectures. 


	With regards to claim 37, Pathapati fails to explicitly disclose:
37. 	(New) The non-transitory computer-readable storage medium of claim 36, wherein the integration code is scripted in JavaScript.
	Sriharsha discloses:
	the integration code is scripted in JavaScript (see, Fig. 3B, and detailed description, including, The HTTP intake point 322 can include a computing device configured to obtain HTTP-based data (e.g., as JavaScript Object Notation, or JSON messages) to format the HTTP-based data as a message, to determine a topic for the message (e.g., based on fields within the HTTP-based data), and to publish the message to the primary intake ingestion buffer 306A, para. 0251).
	It would have been obvious to one of ordinary skill in the art, and having the teaching of Pathapati and Sriharsha in front of her, and before the effective filing date of 
 	In Sriharsha, the system discusses, various language for communication, gathering information, and various cross-communication and platform interaction bases.  JavaScript is a well-known language, and would have been readily available to a given artisan.

	With regards to claim 38, Pathapati fails to explicitly disclose:
38. 	(New) The non-transitory computer-readable storage medium of claim 36, wherein the integration code that causes the computing device to interact with the interface further includes code that further causes the computing device to prompt a user for confirmation to perform an action associated with the category.
	Sriharsha discloses:
	the integration code that causes the computing device to interact with the interface further includes code that further causes the computing device to prompt a user for confirmation to perform an action associated with the category (see, Fig. 6, generally, and detailed description, including, after receiving a message to a topic, the output ingestion buffer 310 determines the subscribers to the topic (e.g., based on prior subscription requests transmitted to the output ingestion buffer 310). At (17), the output ingestion buffer 310 transmits the message to a subscriber 402. Thereafter, the subscriber may process the message at (18). Illustrative examples of such processing are described below, and may include (for example) preparation of search results for a 
	In Sriharsha, the system discusses, to interact with the interface further includes code that further causes the computing device to prompt a user for confirmation to perform an action associated with the category.  As in Sriharsha the streaming data processors 308 again analyze the message for applicable rules, process the message according to the rules, determine a target ingestion buffer and topic for the processed message, and acknowledge the message to the intake ingestion buffer 306, at interactions (11), (12), (13), and (15), para. 0424, and at (17), the output ingestion buffer 310 transmits the message to a subscriber 402. Thereafter, the subscriber may process the message at (18). Illustrative examples of such processing are described below, and may include (for example) preparation of search results for a client device 204, indexing of the data at the indexing system 212 
	The ingestion buffers, as above, are able spawn multiple processing paths to coordinate with the various integration rules, and potentially a new message for publication to a relevant ingestion buffer.

 	With regards to claim 39, Pathapati fails to explicitly disclose:
39. 	(New) The non-transitory computer-readable storage medium of claim 36, wherein the executable instructions that cause the computer system to generate the integration code further include instructions that further cause the computer system to generate the integration code to cause, upon execution of the integration code by the computing device, the computing device to:

identify that the vector is proximate to a centroid vector associated with the category.
	Sriharsha discloses:
	further include instructions that further cause the computer system to generate the integration code to cause, upon execution of the integration code by the computing device, the computing device to:
transform the characteristics of the interface into a vector (see, detailed description, including, One or more of the streaming data processors 308 separate from the streaming data processor(s) 308 configured with one or more data transformation rules to transform messages and republish the messages to one or both of the intake ingestion buffer 306 and the output ingestion buffer 310 can join the job manager and task manager logs (and/or any other type(s) of application logs) as the logs are ingested. For example, the job manager logs and task manager logs may each include a job ID field. The streaming data processor(s) 308 can join the job manager and task manager logs using the job ID field, which correlates data for executed tasks with jobs that scheduled the tasks. Alternatively, the job manager and task manager logs (and/or other type(s) of application logs) may have been joined or combined prior to being ingested by the intake system 210, and, the streaming data processor(s) 308 can then convert the joined logs into a comparable data structure (e.g., a string vector), determine whether the comparable data structure should be assigned to an existing data pattern or a new data pattern, and optionally update a characteristic of the data pattern to which the comparable data structure is assigned, para. 0828-0829) and
vector created by the raw data converter 3402 with these existing data patterns. In this way, the pattern matcher(s) 3404 can reduce the number of comparisons that are made to assign the created comparable data structure to a data pattern, thereby reducing anomaly detection times and the amount of computing resources dedicated to detecting anomalies in ingested data.  A data pattern can be represented by a cluster having a centroid. Each token position of the data pattern can represent a dimension in an m-dimensional space. Thus, the location of a centroid of a cluster (e.g., the location of a center or centroid of a data pattern) in the m-dimensional space can be determined by the pattern matcher(s) 3404 based on the average token values of the comparable data structures assigned to the data pattern, para. 0837-0838).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Pathapati and Sriharsha in front of her, and before the effective filing date of the invention to combine the features of Sriharsha, with the system of Pathapati, that discusses vectors and centroid architectures. 
In Sriharsha, the system discusses, gathering batches of resulting data patterns, either at time specific intervals, or in real-time.  Similarities, or anomalies may be readily determined.  For example, in Sriharsha, the streaming data processor(s) 308 can perform these operations automatically in real-time (e.g., as soon as data is ingested or while the data is streamed) or in batches (e.g., periodically every minute, hour, day, week, etc.). Once one or more comparable data structures have been assigned to one 

	With regards to claim 40, Pathapati fails to explicitly disclose:
40. 	(New) The non-transitory computer-readable storage medium of claim 39, wherein:
the integration code includes a first centroid vector and a second centroid vector, the first centroid vector being associated with the category; and
the integration code that causes the computing device to identify that the vector is proximate to the centroid vector further causes the computing device to determine that the vector is closer in distance to the first centroid vector than to the second centroid vector.
 	Sriharsha discloses:
the integration code includes a first centroid vector and a second centroid vector, the first centroid vector being associated with the category (see, Fig. 34C, and detailed description, including, the pipeline metric outlier detector(s) 3408 can assign the first group of pipeline metrics to a new metric cluster. Thus, the centroid of the new metric cluster may match the values of the first group of pipeline metrics. The second time a group of pipeline metrics corresponding to the same time instant are obtained, the pipeline metric outlier detector(s) 3408 can assign the second group of pipeline metrics to a new metric cluster as well, where the centroid of the new metric cluster may match the values of the second group of pipeline metrics para. 0867); and
If the pipeline metric outlier detector(s) 3408 determines that this distance is less than or equal to the minimum cluster distance, this may indicate that the next group of pipeline metrics corresponding to the same time instant is close enough to one of the existing metric clusters to be assigned thereto. Thus, the pipeline metric outlier detector(s) 3408 can assign the next group of pipeline metrics corresponding to the same time instant to the metric cluster closest (e.g., by distance) to the next group of pipeline metrics corresponding to the same time, para. 0868).
 It would have been obvious to one of ordinary skill in the art, and having the teaching of Pathapati and Sriharsha in front of her, and before the effective filing date of the invention to combine the features of Sriharsha, with the system of Pathapati, that discusses vectors and centroid architectures. 
In Sriharsha, the system discusses, gathering batches of resulting data patterns, either at time specific intervals, or in real-time.  Similarities, or anomalies may be readily determined.  For example, in Sriharsha, the streaming data processor(s) 308 can perform these operations automatically in real-time (e.g., as soon as data is ingested or while the data is streamed) or in batches (e.g., periodically every minute, hour, day, week, etc.). Once one or more comparable data structures have been assigned to one or more data patterns, the streaming data processor(s) 308 can analyze the comparable .

	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pathapati in view of U.S. Patent Application Publication No. 2015/0154012 A1 to Wolfram.
	With regards to claim 30, Pathapati discloses:
30. 	(New) The system of claim 28, wherein the integration code that causes the client device to interact with the interface further includes code (see, Fig. 1A, and detailed description, including, historical user interface information may be used to train a machine learning model, col. 4, lines 10-14) and (see, detailed description, including, image of the user interface, information indicating a platform for the user interface, code used to generate the user interface, and/or the like, col. 3, lines 53-55) [that further causes the client device to store a Uniform Resource Identifier of the interface in persistent storage].
	Pathapati fails to explicitly disclose:
	that further causes the client device to store a Uniform Resource Identifier of the interface in persistent storage.
	Wolfram discloses:
	that further causes the client device to store a Uniform Resource Identifier of the interface in persistent storage (see Fig. 8, generally, and detailed description, an expression expr is deployed as a cloud object, and the server 152 assigns a universal resource identifier (URI) to the cloud object. In some embodiments, the URI may include a universally unique identifier (UUID), such as the UUID standardized by the Open URI may be a universal resource locator (URL), in some embodiments. Evaluation of this function returns a handle to the cloud object. The cloud object can then be accessed using the handle, para. 0090) and the server 152 may then store the objects in the cloud storage database 180 and make the objects available to one or more computers via the network 150, or another network (not shown) para. 0081).
 	It would have been obvious to one of ordinary skill in the art, and having the teaching of Pathapati and Wolfram in front of her, and before the effective filing date of the invention to combine the features of Wolfram, with the system of Pathapati, that discusses URI’s and the ability to store a URI of the interface in persistent storage. 
 	In Wolfram, the system discusses, after the creation of specific objects, the objects maybe readily deployed, and stored.  For example, Wolfram discusses, that the server 152 may then store the objects in the cloud storage database 180 and make the objects available to one or more computers via the network 150, or another network.

	Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Pathapati in view of U.S. Patent Application Publication No. 2018/0157994 A1 to Levy
	With regards to claim 31, Pathapati fails to explicitly disclose:
31. 	(New) The system of claim 28, wherein the characteristics include a position of an image in the interface.
	Levy discloses:
	the characteristics include a position of an image in the interface (see, Fig. 8, generally, and detailed description, including, for example a translation of the trajectory position, in the center of an image of the trajectory, or for example a scaling the trajectory in space by a multiplier, para. 0178).
	It would have been obvious to one of ordinary skill in the art, and having the teaching of Pathapati and Levy in front of her, and before the effective filing date of the invention to combine the features of Levy, with the system of Pathapati, that discusses the characteristics include a position of an image in the interface. 
 	In Levy, the system discusses, positions and image locations, concerning the creation of a pattern or patterns, for statistical systems.  The patterns may be extended over and averaged in a generalized mesh space, and the average generalized configuration space mesh size normalized to the domain. 

	With regards to claim 32, Pathapati fails to explicitly disclose:
32. 	(New) The system of claim 28, wherein the machine learning algorithm utilizes k-means clustering of a set of characteristic vectors derived from a plurality of interfaces to categorize the interfaces.
	Levy discloses:
	the machine learning algorithm utilizes k-means clustering of a set of characteristic vectors derived from a plurality of interfaces to categorize the interfaces (see, detailed description, including, unsupervised machine learning techniques are known and may be applied here. Non-limitative examples of such methods are techniques that use clustering (for example k-means, mixture models, hierarchical clustering), and techniques for learning latent variable models, such as Expectation-Maximization algorithm (EM), method of moments or blind signal separation techniques 
	It would have been obvious to one of ordinary skill in the art, and having the teaching of Pathapati and Levy in front of her, and before the effective filing date of the invention to combine the features of Levy, with the system of Pathapati, that discusses the characteristics include various clustering techniques and measurements. 
 	In Levy, the system discusses, several clustering methods, techniques, and subsequent analyses. One method for modeling, and analysis involves the well-known operation of k-means. 

	Allowable Subject Matter
Claims 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
24. 	(New) The computer-implemented method of claim 21, further comprising training the machine learning algorithm by at least:
obtaining a plurality of interfaces of an interface provider, each of the plurality of interfaces associated with one of a plurality of interface categories; and
 	for an individual interface of the plurality of interfaces:
 		extracting a set of characteristic values from an object model of the individual interface; and 
 		training the machine learning algorithm to categorize interfaces using: 
 			the set of characteristic values; and 


25. 	(New) The computer-implemented method of claim 24, wherein a member of the set of characteristic values is a depth of a document object model tree of the individual interface.

26. 	(New) The computer-implemented method of claim 24, wherein a member of the set of characteristic values is a size of an image in the individual interface.

27. 	(New) The computer-implemented method of claim 26, wherein the size is based on dimensions of a largest image by area in the individual interface.


A sampling of the prior art made of record and not relied upon and considered
pertinent to Applicants’ disclosure, includes:
US 20190114485 A1 to Chan; Edward Shek et al. that discusses - a memory device that stores an event datastore that stores a plurality of event records, each event record corresponding to a respective event and event metadata describing at least one feature of the event. The media system (a) receives a request to generate an aggregated clip comprised of one or more media segments, where each media segment depicts a respective event; (b) for each event record from at least a subset of the plurality of event records, determines an interest level of the event corresponding to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        2-9-2022